Citation Nr: 0311885	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for cardiovascular 
disease.

2.	Entitlement to an increased rating for degenerative 
arthritis of the knees and the lumbar spine, evaluated 
as 20 percent disabling prior to September 23, 1996.  

3.	Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.  

4.	Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.  

5.	Entitlement to an increased rating for lumbar strain 
with degenerative arthritis, currently evaluated as 40 
percent disabling.  

6.	Entitlement to an increased rating for left knee 
instability, currently evaluated as 20 percent 
disabling.  

7.	 Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




The veteran had active duty from June 1968 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran currently resides within the 
jurisdiction of the RO in Nashville, Tennessee.  In a July 
2001 rating action the RO granted service connection for 
sinusitis and allergic rhinitis.  This action represents a 
complete grant of the benefit sought.  Thus the issue of 
service connection for these disorders is no longer in 
appellate status.


REMAND
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

In March 2003, the Board informed the veteran of the VCAA and 
of the information and medical evidence necessary to 
substantiate this claim.  However, the United States Court of 
Appeals for the Federal Circuit has recently invalidated the 
regulations, which empowered the Board to issue written 
notification of the VCAA and to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).   

A review of the record shows that the veteran last underwent 
compensation examinations for the disabilities in appellate 
status in 1998.  The Board is of the opinion that 
contemporaneous examinations for the increased rating claims 
is warranted.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Also, a March 1998 VA orthopedic examination revealed a 
diagnosis of degenerative disc disease.  A review of the 
September 2000 supplemental statement of the case indicates 
that service connection has been granted for this disorder 
under Diagnostic Code 5293.  Effective September 23, 2002, 
the rating criteria for evaluation intervertebral disc 
syndrome, Diagnostic Code 5293, was revised.  The RO has not 
had the opportunity to review the veteran's claim in 
conjunction with the new criteria.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the cardiovascular, low 
back, and bilateral knee disorders 
covering the period from January 1993 to 
the present.

3.  A VA audiological examination should 
be conducted in order to determined the 
severity of the bilateral hearing loss.  
All tests deemed necessary should be 
conducted.  The claims folder is to be 
made available to the examiner prior to 
the examination.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity the arthritis of the knees.  
The examiner should be afforded an 
opportunity to review the appellant's 
claims file prior to the examination.  The 
examination should include all necessary 
tests and studies, to include X-rays.  The 
examiner is requested to obtain a detailed 
occupational history.  It is requested 
that the examination include range of 
motion testing.  The examiner is also 
requested to include the degrees of normal 
range of motion of the knees.

Additionally, the orthopedist should be 
requested to determine whether the 
bilateral knee disorders exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  

5.  The veteran should be afforded a VA 
examination by a neurologist to determine 
the severity of the service-connected disc 
disease, strain and arthritis of the 
lumbosacral spine.  The claims file is to 
be made available to the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
preformed, to include an electromyogram 
and nerve conduction studies.  It is 
requested that the examiner obtain a 
detailed clinical history to include the 
frequency of any incapacitating episodes.  
The veteran's lumbosacral spine should be 
examined for degrees of range of motion.  
The examiner should also be asked to note 
the normal ranges of motion of the 
lumbosacral spine.

The examiner should be requested to 
determine whether the lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination and 
any neurological involvement.  Further, 
the examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over a 
period of time.

6.  Thereafter, the RO should readjudicate 
the issues on appeal, to include 
consideration of the revised rating 
criteria for intervertebral disc syndrome 
(Diagnostic Code 5293) and Fenderson v. 
West, 12 Vet. App. 119 (1999) where 
appropriate.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits and includes the revised rating 
criteria for intervertebral disc syndrome.  
The veteran should be given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





